UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6686


JACK RANDALL CRABTREE,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:16-cv-00169-MFU-RSB)


Submitted:   October 18, 2016               Decided:   October 20, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jack Randall Crabtree, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jack Randall Crabtree seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2254 (2012) petition because he

failed   to     exhaust       his       state    remedies.           The    order    is    not

appealable      unless        a     circuit          justice    or     judge      issues     a

certificate of appealability.                   28 U.S.C. § 2253(c)(1)(A) (2012).

A   certificate       of      appealability            will    not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief   on    the    merits,       a    prisoner       satisfies      this    standard     by

demonstrating        that     reasonable             jurists   would       find    that    the

district      court’s      assessment       of       the   constitutional         claims    is

debatable     or     wrong.         Slack       v.    McDaniel,      529   U.S.     473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Crabtree has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately

                                                 2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3